Citation Nr: 0912899	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
including as due to herbicide exposure or secondary to 
dermatitis herpetiformis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1990.  

This matter comes before Board of Veterans' Appeals (Board) 
from a November 2005 rating decision, which denied service 
connection for non-Hodgkin's lymphoma.  Notwithstanding the 
one year timeframe for which the Veteran can file a notice of 
disagreement and appeal this decision, the RO issued another 
rating decision in May 2006, which reopened and denied the 
Veteran's claim of service connection for non-Hodgkin's 
lymphoma.  The Board finds that the November 2005 rating 
decision had not yet become final before this additional 
rating decision.  38 C.F.R. § 7105.  As such, the issue is 
not whether the Veteran submitted new and material evidence 
but whether the Veteran is entitled to service connection.  

In February 2009, a Travel Board hearing was conducted before 
the undersigned.  A transcript has been associated with the 
claims file.  

Further, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

VA must provide the Veteran with an examination and opinion 
when there is (1) competent evidence of current disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability may be associated with the veteran's 
service; but there is (4) insufficient competent medical 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Post-service medical records 
indicate that the Veteran has been diagnosed with, and 
treated for, enteropathy-type T-cell lymphoma over the third 
and fourth portions of the duodenum.  In January 2007, the 
Veteran's private treating physician (who was treating him 
for diarrhea and weight loss) noted that he had a history of 
Celiac's disease and had a diagnosis of non-Hodgkin's 
lymphoma.  He opined that his lymphoma was statistically 
associated with herbicide exposure and his diagnosed celiac 
disease.  During the February 2009 hearing, the Veteran also 
alleged that his non-Hodgkin's lymphoma was secondary to his 
service connected dermatitis herpetiformis.  Given that the 
matter of etiology of the Veteran's disability is unclear, 
the Board feels that the Veteran should be provided a VA 
examination to determine whether his lymphoma was incurred in 
or aggravated by service.  The Board thus remands for an 
opinion on this matter.  See Id. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  As this claim must be remanded, the 
Board will take this opportunity to remedy other defects in 
the record.  The Board notes that the notice in the present 
case was issued prior to the decision in Dingess; therefore, 
it does not take the form prescribed in that case.  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in the VCAA notices 
previously provided to the Veteran. 

In his September 2007 Form 9, the Veteran raised an informal 
claim of service connection for Celiac's Disease, including 
as secondary to dermatitis herpetiformis.  This matter is 
inextricably intertwined with the matter on appeal and the RO 
should take appropriate actions. 

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Then, schedule the Veteran for a VA 
examination to determine whether he has 
non-Hodgkin's lymphoma and/or another 
type of lymphoma.  The examiner should 
also address whether the Veteran's 
diagnosed condition was caused or 
aggravated by service-connected 
dermatitis herpetiformis.  The examiner 
should directly address the etiological 
relationship (e.g. causation and 
aggravation), if any, between service-
connected dermatitis herpetiformis and 
Celiac's Disease, as well as Celiac's 
Disease and his diagnosed lymphoma.  
The claims folder must be made 
available to and reviewed by the 
examiner prior to the examination.  
Appropriate testing should be 
conducted, and the results reviewed, 
prior to the final opinion.  The 
examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  

3.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).	

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




